                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION
Dana R. Ard,                               )
                                           )
                      Plaintiff,           )             C/A No. 4:18-cv-00168-TMC
                                           )
       v.                                  )                     ORDER
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner                        )
Of Social Security,                        )
                                           )
                      Defendant.           )
       On February 26, 2019, Plaintiff Dana Ard filed a Motion for Attorney’s Fees pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the bases that she was the

prevailing party and that the Commissioner’s decision was not supported by substantial evidence.

(ECF No. 35). On March 6, 2019, the parties filed a joint stipulation for an award of attorney’s

fees pursuant to the EAJA. (ECF No. 36).

        Under the EAJA, a court shall award attorney’s fees to a prevailing party 1 in certain civil

actions against the United States unless it finds that the government’s position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The

district courts have discretion to determine a reasonable fee award and whether that award should

be made in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v. Sullivan,

936 F.2d 176, 177 (4th Cir. 1991). The district courts also have broad discretion to set the attorney

fee amount. In determining the fee award, “[e]xorbitant, unfounded, or procedurally defective fee

applications . . . are matters that the district court can recognize and discount.” Hyatt v. North

Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing Comm’r v. Jean, 496



1
 A party who wins a remand pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g), is a prevailing
party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 300–302 (1993). The remand in this case was made
pursuant to sentence four.

                                                         1
U.S. 154, 163 (1990)). Additionally, the court should not only consider the “position taken by the

United States in the civil action,” but also the “action or failure to act by the agency upon which

the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

         The Plaintiff has asked for the payment of attorney’s fees in the amount of $10,196.15, and

costs in the amount of $400. (ECF No. 35). On March 6, 2019, the parties stipulated to the payment

of $9,000 in attorney’s fees and $400. (ECF No. 36). Despite this stipulation, the court is obligated

under the EAJA to determine if the fee is proper. See Design & Prod., Inc. v. United States, 21 Cl.

Ct. 145, 152 (1990) (holding that under the EAJA, “it is the court’s responsibility to independently

assess the appropriateness and measure of attorney’s fees to be awarded in a particular case,

whether or not an amount is offered as representing the agreement of the parties in the form of a

proposed stipulation.”). Applying the above standard to the facts of this case, the court concludes

that the Commissioner’s position was not substantially justified. Furthermore, after a thorough

review of the record, the court finds that the stipulated fee request is appropriate. Accordingly, the

court GRANTS the Motion for Attorney’s Fees (ECF No. 35) as modified by the stipulation of

the parties (ECF No. 36) and orders that the Plaintiff be awarded the $9,000 in attorney’s fees and

$400 in costs, 2 for a total award of $9,400. 3

         IT IS SO ORDERED.

                                                                         s/ Timothy M. Cain
                                                                         United States District Judge

March 7, 2019
Anderson, South Carolina

2
 Costs are paid from the Judgment Fund by the Department of the Treasury, pursuant to 31 U.S.C. § 1304. See 28
U.S.C. § 2412(c)(1).

3
 The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586 (2010) (holding that the
plain text of the EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting the EAJA fees to
offset of any pre-existing federal debts); see also Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the
same).


                                                           2
